442 F.2d 1043
METROPOLITAN LIFE INSURANCE COMPANY, Plaintiff, Laurence C.Jones, Defendant- Appellee,v.Laurence C. JONES, Jr., Defendant-Appellant, Laurence C.Jones, III, Defendant.
No. 30607 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
April 9, 1971.

Laurence C. Jones, Jr., pro se.
William F. Coleman, Francis S. Bowling, Bowling, Coleman & Cothren, Jackson, Miss., McIntyre & McIntyre, W. E. McIntyre, Brandon, Miss., for appellee.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:


1
This appeal arises out of a contest of funds interpleaded in the district court by Metropolitan Life Insurance Company.  The district court awarded the funds to Dr. Laurence C. Jones, Sr., the appellee, and his son, Laurence C. Jones, Jr., appellant, asserts error on the judgment adverse to him.


2
The sole thrust of this appeal is whether the district court abused its discretion in refusing to grant the motion of appellant to transfer the action from the Southern District of Mississippi to the Southern District of New York.  The interpleader action was filed in the Southern District of Mississippi by Metropolitan.  The appellee, Dr. Jones, Sr., was 85 years of age and resided in Mississippi.  The contract of insurance was taken out in Mississippi, delivered in Mississippi, and all the premiums on the policy were paid in Mississippi.  A substantial number of the witnesses were residents of Mississippi, and the law of Mississippi applies to all questions that might arise out of the action.


3
We find no abuse of discretion by the district court in denying the motion of appellant to transfer under the provisions of 28 U.S.C. Section 1404(a).  See Nowell v. Dick, 5 Cir., 1969, 413 F.2d 1204; Pilot Life Insurance Company v. Boone, 5 Cir., 1956, 236 F.2d 457.


4
Affirmed.



*
 Rule 18, 5th Cir.;  See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I